Reed, <7.
, iowa? assignagnshístate1" assignment is void: action on iniowa. It is alleged, in the third paragraph of the answer that the assignment by Carr to plaintiff of the claim on which the action is brought was executed, delivered and.aecepted by plaintiff, and its acceptanee took effect, in the state of Illinois, and that by the common law, which is in force in that , . „ . . ..... state, the assignment ot said cause ot action is void. The question raised by the demurrer to this paragraph is whether the plaintiff is precluded by these' facts from recovering on the cause of action sued on. The assignment under which plaintiff claims is Set out in the petition, and it is of a cause of action which is alleged to have arisen under the laws of this state in favor of an employe of defendant on account of a personal injury sustained by him in consequence of the negligence of a co-employe.
It may be conceded for the purposes of this case, we think, that a claim for damages arising out of a personal tort, and having its origin where the common law is in force, is not assignable before being reduced to judgment. The ground upon which it is held that such claim is not assignable is that it is a mere personal claim in favor of the injured party, and that it does not become part of his estate, or descend to his representatives, but terminates at his death; and consequently it has no value which can be so estimated as to form a consideration for a sale, and there is in it no element of property to make it the subject of a grant or assignment. See Rice v. Stone, 1 Allen, 566; People Tioga v. Common Pleas, 19 Wend., 73. The contract of assignment of such claim between parties otherwise competent to contract is void at common law, then, not because of any incapacity of the parties to enter into the contract, but because the claim itself is not the subject of contract. Under the statute of Iowa, however, such claims are given a character entirely different from that sustained by them when arising under the common law. They are not merely personal claims in favor of the parties sustaining the injuries, and *299they do not terminate with their death, but become a part of their estates and descend to their representatives, and actions thereon may be maintained by the representatives. Code, §§ 2525-2527; Carson v. McFadden, 10 Iowa, 91; McKinley v. McGregor, Id., 111; Shafer v. Grimes, 23 Id., 550. They are also assignable under the law of this state. Weire v. City of Davenport, 11 Iowa, 49; Gray v. McCallister, 50 Id., 497.
If Carr, plaintiff’s assignor, had a valid claim for damages on account of the alleged injury, such claim liad the qualities of a property right or interest. It constituted a part of his estate, and was capable of being transferred within tiie state by assignment, and at his death it would have descended to his representatives, and his assignee or representative could have maintained an action in his own name for its enforcement. It seems to us that the mere carrying of this claim into another state could not have the effect to change its character or take from it any of its qualities, but that it would retain its properties notwithstanding the removal of the person in whose favor it arose to another state or country; and that, as it had the properties- which rendered it assignable imparted to it by the laws under which it arose, it would retain those properties when taken beyond the jurisdiction of those laws, and would be assignable anywhere.
The other questions raised by the demurrer are the same as those determined in Vimont v. Chicago & N. W. R. Co., 64 Iowa, 513, and the ruling of the circuit court thereon is in accord'with our holding in that case.
Affirmed.
Adams, J., dissenting